Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 02/20/2020.
Claims 1-14 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0114166, filed on 09/21/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites " a module assembly including a control module including a function unit including a topology management unit sensing and generating topology information and a plurality of other modules including a different function unit from the control module" in the first limitation. It is unclear as to whether the module assembly includes all of the control module, a function unit, a topology management unit and a plurality of other modules or that the control module includes the function unit, the function unit includes the topology management unit, etc. The examiner is interpreting module assembly to include all the modules and units. If the applicant intends otherwise, the examiner recommends clarifying so in the claim.
Claim 6 recites the limitation "the same component" in first limitation.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unclear as to what the same component is. Therefore, the examiner recommends clarifying the limitation as to what the source code corresponds to. The examiner is interpreting the source code to correspond to the topology of the current module assembly.
Claims, 2-8 are also rejected under 112(b) for their dependence on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al. (US 2018/0277015 A1) in view of Moreira da Mota (US 2019/0068434 A1) and further in view of Han et al. (US 2016/0283548 A1).

Regarding claim 1,Casella et al. discloses
A source code and module recommendation system comprising: 
a module assembly (Casella et al. Fig. 1 illustrates programmable physical item 104) including a control module (Casella et al. Fig. 7 illustrates the captured image of 104 which includes different modules such as a knob to control the module connected to it) including a function unit (Casella et al. Fig. 7 illustrates fan module, motor module, etc) including a [topology management unit sensing and generating topology information] and a plurality of other modules including a different function unit from the control module (Casella et al. Fig.7 and [0023]-[0025] discloses the programmable physical item 104 to include a set of connectable components such as MIDSTORMS EV3 set, LITTLE BITs, PARROR MINIDRONE, and/or any set of connectable components); 
a user terminal connected to the module assembly (Casella et al. Fig. 1 illustrates electronic device 102 connected to the programmable physical item 104. Where the electronic device is conceptually similar to the user terminal and the programmable physical item conceptually similar to the module assembly); and 
a recommendation server connected to the user terminal through a network (Casella et al. Fig. 1 illustrates Service Provider Server 108 connected to electronic device 102 through network 106. Where the Service Provider Server 108 is conceptually similar to the recommendation server), storing topology information of the module assembly (Casella et al. [0030] and [0047] discloses the service provider to provide a database that stores associations between distinct visual identifiers with programmable physical items and/or components), and providing information on a recommended source code to the user terminal based on the topology information (Casella et al. [0029] discloses detecting the programmable physical item 104 and exposing one or more coding lessons and/or libraries of functions via the educational coding application which is provided on the electronic device 102. [0032], [0035] discloses recommending and providing the coding lessons and/or the libraries of functions based on the arrangement of the individual components of the programmable physical item 104. [0021] teaches the service provider server 108 to provide educational coding service, therefore, through this service, recommendation and exposing of the library functions is occurring.), 
Casella et al. lacks explicitly
topology management unit sensing and generating topology information
wherein the topology information includes a connection ranking representing an order in which the plurality of other modules are connected to the control module and the recommendation server determines the information on the recommended source code based on the connection ranking and transmits the determined information to the user terminal.
Moreira da Mota teaches
topology management unit sensing and generating topology information (Moreira da Mota [0237] teaches the concept of generating topology based on sensory information. Where the concept is being used to modify the programmable physical item of Casella et al. to sense and generate topology information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casella et al. to incorporate the teachings of Moreira da Mota to “topology management unit sensing and generating topology information” in order to accurately and quickly access topology information within the device to efficiently perform the recommendations.
Han et al. teaches
wherein the topology information includes a connection ranking representing an order in which the plurality of other modules are connected to the control module and the recommendation server determines the information on the recommended source code based on the connection ranking and transmits the determined information to the user terminal (Han et al. [0025] teaches the concept of sending a recommendation to a user based on ranking one or more of the connections due to a criteria. Where the criteria includes closeness in location, a number of connection in common over a threshold number, etc. Where this concept is being used to modify Casella recommendations and exposing of library functions with the ranking of connections of Han et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casella et al. to incorporate the teachings of Han et al. to “wherein the topology information includes a connection ranking representing an order in which the plurality of other modules are connected to the control module and the recommendation server determines the information on the recommended source code based on the connection ranking and transmits the determined information to the user terminal” in order to provide the user with the best and most reasonable recommendations based on the ranking of the connections. This further saves developer time by allowing the developer to look at the most relevant recommendations.

Regarding claim 6, Casella et al. further discloses The source code and module recommendation system of claim 1, wherein when topology information which is the same as the topology information of the module assembly is stored in the recommendation server, the recommendation server displays a source code corresponding to the same component on the user terminal (Casella et al. [0035] providing access to the libraries of the components when the current configuration is equivalent to the recommended configuration), and 
when the topology information which is the same as the topology information of the module assembly is not stored in the recommendation server, the recommendation server recommends the source code corresponding to topology information including some of the topology information of the module assembly and the additional or replaceable module (Casella et al. [0058]-[0061] discloses matching a current configuration of the set of connectable components with information regarding a recommended configuration from a manufacturer of the programmable physical item containing components. If an indication occurs in which they do not match, then a recommendation occurs in how/where to connect the subsequent component).

Regarding claim 8, Casella et al. discloses The source code and module recommendation system of claim 1, wherein the topology information further includes category information representing module category including a plurality of module functions and the recommendation server recommends the source code and the additional or replaceable recommended module based on the category information (Casella et al. [0056] discloses storing associations based on distinct visual identifiers, types of individual connectable components. (Casella et al. [0029] discloses detecting the programmable physical item 104 and exposing one or more coding lessons and/or libraries of functions via the educational coding application which is provided on the electronic device 102. [0032], [0035] discloses recommending and providing the coding lessons and/or the libraries of functions based on the databased containing information of the individual components of the programmable physical item 104. [0021] teaches the service provider server 108 to provide educational coding service, therefore, through this service, recommendation and exposing of the library functions is occurring.).

Regarding claim 9, it’s directed to a module assembly having similar limitations cited in claim 1 except for 
a communication control unit; 
a memory including module information and topology information: 
a control module including a microprocessor and including a functional unit capable of executing a program ported by the user terminal;. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above in addition to
Casella et al. further disclosing
a communication control unit (Casella et al. Fig. 9, element 906 communication interface); 
a memory (Casella et al. [0023] discloses the programmable physical item including memory): 
a control module including a microprocessor and including a functional unit capable of executing a program ported by the user terminal (Casella et al. [0023] discloses a controller in the programmable physical item for executing commands); and.

Regarding claim 14, it’s directed to a module assembly having similar limitations cited in claim 8. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al. (US 2018/0277015 A1) in view of Moreira da Mota (US 2019/0068434 A1) and further in view of Han et al. (US 2016/0283548 A1) and further in view of Louca et al. (US 10,771,345 B1).

Regarding claim 2, Casella et al. discloses The source code and module recommendation system of claim 1, wherein the topology information further includes module unique information (Casella et al. [0056] discloses a database storing associations between the distinct visual identifiers and the individual components of the programmable physical item 104).
Casella et al. in view of Moreira da Mota and further in view of Han et al. combination lack
wherein the topology information further includes lower connection module information
Louca et al. teaches
wherein the topology information further includes lower connection module information (Louca et al. [col. 19, lines 11-14] teaches topology representing the topological structure and describing the interconnectivity of the network device, the network links, and the tiers of the network where Fig. 1 illustrates lower connection module information of the network devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casella et al. to incorporate the teachings of Louca et al. to “wherein the topology information further includes lower connection module information” in order to provide the user with the best and most reasonable recommendations based on the ranking of the lower connection information. This further saves developer time by allowing the developer to look at the most relevant recommendations.

Regarding claim 10, it’s directed to a module assembly having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al. (US 2018/0277015 A1) in view of Moreira da Mota (US 2019/0068434 A1) and further in view of Han et al. (US 2016/0283548 A1) and further in view of Louca et al. (US 10,771,345 B1) and further in view of Shih et al. (US 2019/0306083 A1).

Regarding claim 3, Casella et al. teaches The source code and module recommendation system of claim 2, wherein the topology information further includes tier information, 
the recommendation server is capable of recommending an additional or replaceable recommended module to the module assembly based on [the tier information and] the module unique information (Casella et al. [0070] and [0072] discloses assembling the connectable components of the programmable physical item based on the visual identifiers associated with the set of connectable components. Where the visual identifiers are conceptually similar to the module unique information).
the combination lacks explicitly
the tier information is determined by counting modules on a shortest path from the control module of the module assembly to the corresponding module (Shih et al. [0009] teaches the path distance to be number of devices connecting the host to the device. [0013] teaches selecting a device based on the shortest path distance), and 
the recommendation server is capable of recommending an additional or replaceable recommended module to the module assembly based on the tier information [and the module unique information] (Shih et al. [0013] teaches selecting a device based on the shortest path distance where the selection is conceptually similar to the recommendation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casella et al. to incorporate the teachings of Shih et al. to “the tier information is determined by counting modules on a shortest path from the control module of the module assembly to the corresponding module, and the recommendation server is capable of recommending an additional or replaceable recommended module to the module assembly based on the tier information” in order to provide the user with the best and most reasonable recommendations based on the ranking of the connections. This further saves developer time by allowing the developer to look at the most relevant recommendations.

Regarding claim 11, it’s directed to a module assembly having similar limitations cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 4, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al. (US 2018/0277015 A1) in view of Moreira da Mota (US 2019/0068434 A1) and further in view of Han et al. (US 2016/0283548 A1) and further in view of Louca et al. (US 10,771,345 B1) and further in view of Sugisono et al. (US 2011/0219143 A1)

Regarding claim 4, the combination teaches The source code and module recommendation system of claim 2, 
the combination lacks explicitly
wherein a topology sensing unit of the topology management unit senses a connection state of the module assembly based on a module ID and lower connection module information provided from a lower connection module of the control module.
Sugisono et al. teaches
wherein a topology sensing unit of the topology management unit senses a connection state of the module assembly based on a module ID and lower connection module information provided from a lower connection module of the control module (Sugisono et al. [0054] teaches a path calculation unit sorting information based on node identification indication calculation starting nodes in decreasing order of the numbers of downstream nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casella et al. to incorporate the teachings of Sugisono et al. to “wherein a topology sensing unit of the topology management unit senses a connection state of the module assembly based on a module ID and lower connection module information provided from a lower connection module of the control module” in order to provide the user with the best and most reasonable recommendations based the identification of nodes and prevent wasted resources from recommending source code for non-existing modules.

Regarding claim 7, Casella et al. discloses The source code and module recommendation system of claim 4, wherein the recommendation server recommends the source code and the additional or replaceable recommendation module based on meta information (Casella et al. [0035]-[0036] discloses a coding lesson to be authored based on the programmable physical item including particular certain components such as wheels or motors. If a 104 is missing wheels and/or motor, the libraries for those components are not exposed and assembly steps my be recommended to reconfigure 104).

Regarding claim 12, it’s directed to a module assembly having similar limitations cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 13, it’s directed to a module assembly having similar limitations cited in claim 7. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casella et al. (US 2018/0277015 A1) in view of Moreira da Mota (US 2019/0068434 A1) and further in view of Han et al. (US 2016/0283548 A1) and further in view of Lahti et al. (US 20160283905 A1).

Regarding claim 5, the combination teaches The source code and module recommendation system of claim 1, 
the combination lacks explicitly
wherein the recommendation server additionally recommends the additional or replaceable recommended module based on keyword information input from the user terminal.
Lahti et al. teaches 
wherein the recommendation server additionally recommends the additional or replaceable recommended module based on keyword information input from the user terminal (Lahti et al. [0205] teaches the concept of suggesting components based on the entered keywords by the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casella et al. to incorporate the teachings of Lahti et al. to “wherein the recommendation server additionally recommends the additional or replaceable recommended module based on keyword information input from the user terminal” in order to efficiently allow the user control of recommendations based on user preferences through keyword information therefore, making the system more user-friendly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 9:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193